DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.
 
	Claims 2-4, 6, 7, and 12 have been canceled.
	Claims 1, 5, 8-11, and 13-15 are pending.
	Claims 13-15 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 15, 2020.

Claims 1, 5, and 8-11 are currently under consideration as they read on the elected invention of a method for treatment for autoimmune or inflammatory disease by administering a polymeric protein.

3.	In view of applicant’s amendment, following rejections have been set forth.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1, 5, and 8-11 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strome et al. (US 2010/0239633) in view of Pleass (WO 2011/073692, reference on IDS) for the reasons of record.

Strome et al. teach a serial stradomer comprising two or more associated stradomer monomers, each of the stradomer monomer comprises two or more Fc domain, each Fc domain comprises a hinge, CH2, and CH3 from IgG1 (e.g. see Abstract and [0014])

Strome et al. teach IgG Fc fragment can be linked to form multimers including hexamers (e.g. see [0308]).

Strome et al. teach that the disulfide bonds form between individual stradomer monomers lead to the formation of serial stradomer; and the disulfide bonds are formed between cysteine residues naturally occurring in the Fc region or cysteine residues incorporated into the Fc domain monomer by site-directed mutagenesis (e.g. see [0124]).  Strome et al. also teach that the stradomer monomers comprises two or more Fc domain monomers (each contains CH1, CH2, and CH3 from IgG including human IgG1 and IgG4 (e.g. see claims 1-19 and [0127]).  Note that the serial stradomer does not contain antibody variable region nor antigen portion.

	Further, Strome et al. teach that the stradomers can be formulated into a pharmaceutical composition comprising a pharmaceutically acceptable carrier and additional other active ingredients including semi-solid carrier (e.g. see pages 54-56). Strome et al. teach that the immune-regulatory properties of IVIG reside in the Fc domain of the IgG molecules, and the Fab fragments of the IVIG are not therapeutic (e.g. see [0008]) in page 2.  Strome et al. teach the multimeric Fc fragments in serial stradomers can replace IVIG (e.g. see [0092]).

	Furthermore, Strome et al. teach that the stradomers can be administered to treat autoimmune disease such as immune thrombocytopenia or idoppathic thrombocytopenic purpura (e.g. see [0057]).  Strome et al. teach that “[b]ased on rational design and in vitro and in vivo validations, the immunologically active biomimetics of the present invention will serve as important biopharmaceuticals for treating autoimmune diseases and for modulating immune function in a variety of other contexts such as bioimmunotherapy for cancer and inflammatory diseases. Medical conditions suitable for treatment with the immunologically active biomimetics described herein include those currently routinely treated with hIVIG or in which hIVIG has been found to be clinically useful such as autoimmune cytopenias, Guillain-Barre syndrome, myasthenia gravis, anti-Factor VIII autoimmune disease, dermatomyositis, vasculitis, and uveitis (e.g. see [0257]).

	The reference teachings differ from the instant invention by not describing a IgG Fc  region comprising a 309C and 310L, and an IgM tailpiece region.

Pleass teaches a polymeric fusion protein comprising two or more polypeptide monomer units wherein each polypeptide monomer unit comprises an Fc receptor binding portion comprising two IgG heavy chain constant region which are covalently linked to each other by at least one disulphide bond and a tailpiece region fused to C-terminal to each of the two IgG constant regions, wherein the tail pieces causes the monomer units to assemble into a polymer (e.g. see Abstract and page 4 or copy below). 


    PNG
    media_image1.png
    285
    536
    media_image1.png
    Greyscale


Pleass teaches the amino acid sequence of IgM tailpiece (e.g. seepage 14).  Pleass teach that the Fc contains a cysteine at position 309 and a leucine at position 310 (e.g. see claims 1-6 and Example in page 38).  Pleass teaches that the Fc can be modified via substitution or deletions (e.g. see lines 16-16 in page 10).  The reference also teaches detailed method of making   heptameric Fc-fusion complex pFUSE-hIgG1-Fc-TP-LH309/310CL-TP and the DNA sequences encoding the Fc region of human IgG1 containing 309C and 310L substitution and the amino acid sequences thereof (e.g. see pages 42-46). Pleass teaches that the polymeric Fc fusion have greater avidity for Fc receptor than monomeric units resulting in a considerable increase in stability (e.g. see page 17). Pleass teaches that the polymeric fusion protein can have six monomer units (e.g. see lines 26-32 in page 16).  

The reference teachings differ from the instant invention by not describing a method for treatment of autoimmune or inflammatory disease by administering the Fc hexamer without a further immunomodulatory portion, or without an antigen portion that causes antigen-specific immunosuppression. 

It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to use the Fc hexamers disclosed in Pleass (with IgM tailpiece fused to the C-terminal of the Fc region comprising amino acids 309C and 310L) to treat autoimmune diseases as taught by Strome et al. One of ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since Strome et al. teach that Fc multimers without Fab or fusion partners such as antigen can be used to replace IVIG in treating autoimmune disease or inflammatory disease.  Substituting the stradomers disclosed in Strome et al. with another known Fc hexamer disclosed in Pleass would have yielded predictable results in treating autoimmune disease or inflammatory disease to one of ordinary skill in the art at the time the invention was filed. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant argues that Strome teaches serial stradomers that are different from the instant invention in that the C-terminal of the stradomer contains IgM CH4 domain held by J-chain and is a pentamer.  Applicant asserts that Pleass teaches away from the instant invention by disclosing antigen-polymeric construct to increase the immune response to the antigen.  Applicant asserts that the instant invention excludes antigen and J-chain.  Applicant also asserts that Pleass does not teach Fc hexamer without an immunomodulatory portion or an antigen protein.  As such, applicant argues that the ordinary skill in the art would have recognized that the polymeric antigen structure disclosed in Pleass is for different uses since it’s structurally different from the instant invention.  Applicant asserts that Pleass is not properly combined with Strome and the rejection should be withdrawn.

	This is not found persuasive for following reasons:

As stated previously, Strome teaches biomimetic molecules comprising IgG Fc domains and method of treating autoimmune disease or inflammatory disease by using the molecules (e.g. see [0002]-[0005]). Strome teaches that the immune-regulatory properties of IVIG reside in the Fc domain of IgG as exemplified by the known knowledge in the art that Fc, but not Fab fragments of IVIG, is also therapeutically effective in the treatment of both childhood and adult idiopathic thrombocytopenic purpura (e.g. see [010]). Strome teaches that the immunomodulatory effects of IVIG requires aggregation of Fcγ receptors mediated via IgG dimers present in IVIG (e.g. see [0012]). Strome teaches examples of multimers including hexamers or pentamers and discloses examples of such (e.g. in FIGURE 10D or see copy below):

    PNG
    media_image2.png
    533
    617
    media_image2.png
    Greyscale


Strome teaches that the stradomers comprising the human IgG1 Fc regions that contain regions for Fc receptor bindings and are designed to replace IVIG not IgM as applicant asserts:
“[0103] The immunologically active biomimetics of the present invention are designed to possess one or more immune modulating activities of the IgG Fc domain and have at least (i) a first Fc domain capable of binding an Fc.gamma.R, including Fc.gamma.RI, Fc.gamma.RII, Fc.gamma.RIII and Fc.gamma.RIV, and (ii) a second Fc domain capable of binding an Fc.gamma.R, including Fc.gamma.RI, Fc.gamma.RII, Fc.gamma.RIII and Fc.gamma.RIV”.
	Strome teaches that the stadomer monomers containing Fc region that binds Fcγ receptors can be linked via IgG1 CH3 or IgG1 hinge region or via other amino acid sequences that provides spacing and flexibility between Fc monomers (e.g. see [0122]). Strome teaches that the inter-stradomer monomer linkage may be any linkage capable of stably associating the individual stradomer monomers, e.g. disulfide bonds form between the individual stradomer monomers to form the stradomers (e.g. see [0124]-[0125]). The purpose of incorporating J chain and the IgM CH4 into the stradomer comprising IgG1 Fc region is to induce self-aggregation of the stradomers comprising multiple Fc domains to bind multiple Fcγ receptors (e.g. see [0130]).  
	Pleass teaches the polymeric Fc spatially oriented to bind more than one Fc receptor (e.e. see lines 20-25 in page 3).  Pleass teaches that the polymeric Fc binds Fc receptor with higher avidity and affinity than monomeric Fc (e.g. see lines 20-35 in page 7). Pleass teaches Fc variants comprising substitutions such as S239D/I332E with increased affinity to FcγRIIIa and reduced affinity to FcγRIIb compared to unmutated Fc (e.g. see lines 17-32 in page 12).  Pleass teaches that IgM is naturally pentameric or hexameric and it does not need J chain to form hexameric structure if L309C substitution is included in the Fc region of IgG (e.g. see page 16).  
Here, once again, while Strome et al. alone do not teach the exact structure of the polymeric protein comprising six polypeptide monomer units, Strome discloses similar structure in that the stradomer is multimer formed by Fc monomers from the same human IgG heavy chain.  Strome et al. specifically teach that he stradomer is formed by an IgG Fc fragment and can be hexamers (e.g. see [0308]).  Strome et al. teach that the immune-regulatory properties of IVIG reside in the Fc domain of IgG molecules (e.g. see [0010]). Pleass teach Fc hexamer comprising six polypeptide monomer units, each monomer units comprising two IgG1 Fc regions, each Fc region comprises 309C and 310L with an IgM tailpiece and J chain needs not to be included.  Pleass teaches that the polymeric Fc fusion have greater avidity for Fc receptor than monomeric units resulting in a considerable increase in stability.  Substituting the stradomers disclosed in Strome et al. by the polymeric Fc polypeptides comprising 309C/310L disclosed by Pleass would have yielded predictable results to one of ordinary skill in the art since Pleasse teaches that human IgG1 Fc with amino acid substitutions 309C/310L substitution in the Fc region mimic the protein sequence of human IgM better than the Fc without the substitutions (e.g. see lines 30-36 in page 42) and provides detailed method of making the Fc region polymers.

Contrary to applicant’s assertion that Pleass teaches away from the instant invention, note that a prior art reference may be considered to teach away when "a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant."  In re Gurley, 27 F.3d 551, 553,  31 USPQ2d 1130, 1131 (Fed. Cir. 1994). While Pleass teaches antigen fusion protein containing antigen fused to hexameric Fc polymers, Pleass teaches that the hexameric Fc polymers have the similar features of stradomer ---- polymeric Fc spatially oriented to bind to more than one Fc receptor (e.g. see lines 20-32 in page 3).  

As such, administering polymeric IgG1-Fc molecule disclosed in Pleass to treat autoimmune disease or inflammatory disease in the same manner as Strome et al. would have been obvious to one of ordinary skill in the art.  In addition, since the properties of a compound cannot be separated from the compound, see In re Papesch, 315 F.2d 381,391 (CCPA 1963) (“a compound and all its properties are inseparable), the technical advantage of the instant polymeric protein would have been inherent or intrinsic properties of the polymeric IgG1-Fc molecule disclosed in the prior art.  

	Therefore, applicant’s arguments have not been found persuasive.

7.	No claim is allowed.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644